Citation Nr: 1202677	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-31 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) from a November 2007 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin reopened the Veteran's claims for service connection for depression and a back injury but denied the underlying issues on the merits.  

Irrespective of the RO's action in November 2007, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of entitlement to service connection for acquired psychiatric and back disabilities prior to considering the merits of the underlying claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

With respect to the psychiatric claim, additional evidence was received after the issuance of the supplemental statement of the case in September 2008, without a waiver of the right to have the additional evidence reviewed by the RO.  Normally, absent a waiver from the appellant, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light of the favorable action taken herein, however, no prejudice results from the Board's adjudication of the claim. 

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1973 rating decision, the RO denied service connection for psychiatric and back disabilities.
2.  Evidence received after the July 1973 denial of service connection for psychiatric and back disabilities relates to an unestablished fact necessary to substantiate those issues and raises a reasonable possibility of substantiating the underlying claims.

3.  The Veteran has depression that is related to his military service.


CONCLUSIONS OF LAW

1.  The RO's July 1973 denial of service connection for psychiatric and back disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final July 1973 decision is new and material, and the claims for service connection for psychiatric and back disabilities are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, his depression is related to his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for psychiatric and back disabilities-as well as the underlying claim for service connection for a psychiatric disorder, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

A.  New & Material

The Veteran seeks to reopen his previously denied claims for service connection for psychiatric and back disabilities, which were originally denied by the RO in an unappealed July 1973 rating action.  At that time, the RO determined that the Veteran had been diagnosed with a personality disorder (a constitutional or developmental abnormality) and that there was no competent evidence of record reflecting the presence of a psychiatric disorder or a back disability related to the Veteran's active duty.  The Veteran did not file a notice of disagreement, and the July 1973 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

1. Psychiatric Disability

Here, evidence of record at the time of the July 1973 rating decision included a service treatment record (STR) dated in December 1968 which provided no diagnosis following a psychiatric evaluation.  Also available was a post-service January 1972 VA mental health record that noted that the Veteran had been treated for a "nervous problem" in May 1971 and that he needed vocational counseling.  A provisional diagnosis of a personality problem was provided.

Evidence received since the July 1973 rating decision includes several medical opinions noting that the Veteran now suffers from a chronic psychiatric disorder.  Specifically, in 1977, Dr. P.F.M. diagnosed endogenous depression.  Also, in May 1977, a VA examiner diagnosed the Veteran with depression.  An October 2007 VA examiner diagnosed depression not otherwise specified.  Finally, in September 2010, a VA social worker and psychiatrist (both treating providers) opined that the Veteran suffers from PTSD and major depression. 

At the time of the prior final decision in July 1973, there was no competent and credible evidence of record of a chronic psychiatric disorder associated with the Veteran's active duty.  Accordingly, the RO denied service connection for a nervous condition, and the etiology (to include a determination as to whether the diagnosed personality problem was associated with the Veteran's active duty) was not addressed.  Significantly, evidence submitted since that last final rating action in July 1973 includes medical evidence reflecting diagnoses of various chronic psychiatric disabilities.

This additional evidence is new (as it did not exist at the time of the July 1973 determination) and directly addresses the unestablished fact of a current psychiatric disability that is eligible for disability compensation.  In tending to substantiate the Veteran's claim by bolstering one element of the issue of entitlement to service connection (the presence of a diagnosed chronic psychiatric disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a psychiatric disability is warranted.

2. Back Disability

With regard to the Veteran's back claim, pertinent evidence of record at the time of the July 1973 rating decision included his STRs.  The Veteran complained of low back pain in September 1967, but no diagnosis was given.  A February 1970 separation examination contains a normal clinical evaluation of the spine, and the Veteran denied any back trouble on the accompanying medical history report.  In March 1970, the Veteran was treated for a knee injury that he sustained after falling out of a truck.  The Veteran contended that he also injured his back when he fell out of the truck.  

Evidence received since the July 1973 rating decision includes an October 2007 VA spine examination, which shows that the Veteran stated that the September 1967 back pain was the result of "a war game situation where he jumped over a wall and fell onto his back."  The examiner diagnosed lumbar strain secondary to a pectoralis muscle displacement due to the partial removal of the Veteran's sternum and associated muscles after complications of bypass surgery in 2005.  

At the time of the prior final rating decision in July 1973, there was no competent and credible evidence of record of a back disability.  Thus, the RO denied service connection for a back disability, and the agency of original jurisdiction did not address the matter of etiology of a back disability (as no back disability had been diagnosed).  Significantly, evidence submitted since the final denial in July 1973 includes medical evidence reflecting the presence of a chronic back disability.

This additional evidence is new (as it did not exist at the time of the July 1973 determination) and directly addresses the unestablished fact of the presence of a current back disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (the presence of a diagnosed disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a back disability is warranted.

      B.  Service Connection for a Psychiatric Disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records (STRs) show that, in December 1968, the Veteran was referred for a psychiatric evaluation after receiving three Article 15's.  His performance had been unsatisfactory, and he had had trouble getting along with his superiors.  The Veteran stated that he had become increasingly bitter towards his superiors because of the Article 15's that he had received and requested a transfer to a new unit.  The clinician noted that problems at home might have been contributing to the Veteran's behavior and determined that there was a "reasonable chance" that the Veteran could succeed in a new unit.  No psychiatric illness was diagnosed.  

A February 1970 separation examination contains a normal clinical psychiatric evaluation.  At that time, however, the Veteran reported a history of depression and nervous trouble.

A January 1972 post-service VA treatment record notes that the Veteran was seen twice in May 1971 for a "nervous problem" and had taken Valium for two weeks.  The psychologist noted that the Veteran wanted assistance in the form of vocational counseling, and referred him to the Life Problems clinic.  The provisional diagnosis was personality problem.  

From January 1977 to November 1979, the Veteran was treated on an outpatient basis for endogenous depression.  He complained of irritability, insomnia, poor appetite, and hyperactivity since discharge from service.  He was prescribed various medications.  In addition, a May 1977 VA examiner diagnosed the Veteran with depression.  In the current appeal, the Veteran contends that he has suffered from a psychiatric disability since service.  

An October 2007 VA examination report shows that the Veteran reportedly had not received psychiatric treatment since the 1970's, but had been prescribed antidepressants by various medical providers.  He complained of irritability, problems maintaining concentration, sleep disturbance, and memory problems.  He also described some periods of depressed mood when contemplating his physical problems.  Upon mental status examination, the Veteran's mood was euthymic.  He maintained good eye contact and was generally responsive to questions, although memory problems were evident.  The examiner noted that the difficulty with concentration appeared to be a lifelong problem and that it was likely the Veteran suffered from attention deficit disorder.  The examiner also noted that the Veteran's sleep problems had worsened in recent years, likely because of physical discomfort that the Veteran experienced from his many medical problems (but that these problems were consistently present prior to the development of the physical problems).  The examiner reviewed the claims file, to include VA treatment records from the 1970's, and diagnosed depression not otherwise specified.  In addition, the examiner determined that there "is no clear basis on which to conclude that a similar depressive condition was present during the time that [the Veteran] served in the military."  The examiner opined that the Veteran's current symptoms, "while they may be in some ways a long-standing condition, are more likely than not a result of his many physical problems and the limitations that they impose."  

Additionally, the record contains a correspondence dated in September 2010 from the Veteran's treating social worker (T.J.F.) and psychiatrist (Dr. J.H.E.) at the VA.  The letter states that these providers have treated the Veteran for major depression and PTSD since August 2009.  During treatment, the Veteran reported that he was a loader/unloader of missiles while stationed in Germany.  He discussed checking on the missiles during the night or at odd times, and feeling stressed by the continual possibility that he would not deploy the missiles correctly or that an accident might occur.  He stated during his first treatment session that by the time he was discharged his "nerves were shot."  The letter states that the stress of this responsibility "contributed greatly" to a state of chronic stress for the Veteran and that he used alcohol and marijuana to manage on-going symptoms of anxiety, insomnia, and depression that "persist to this day."  These treatment providers also stated that "it is reasonable to state that a portion of [the Veteran's] depression could be attributed to his physical health . . . and the debilitating effects these conditions have had on his life."  However, they also opined that "much of [the Veteran's] depression can also be attributed to the chronic (since the military) struggle he has had with anxiety, anger, and poor sleep.

The Veteran's DD 214 shows that his MOS during service was launcher crewman and that he was stationed in Europe for more than two years.

As this discussion illustrates, the record contains competent medical evidence both for and against the Veteran's claim.  As discussed herein, the VA examiner determined that the symptoms associated with the Veteran's depression are more likely than not a result of his many physical disabilities.  On the other hand, the VA treatment providers have found that much of the Veteran's depression is due to the chronic struggle that he has had since service with anxiety, anger, and poor sleep.  In addition, continuity of the Veteran's pertinent symptoms is established by his competent statements of problems with depression upon separation and since that time.  

Accordingly, and based on this evidentiary posture, the Board finds that the evidence of record is in equipoise and that all reasonable doubt is resolved in the Veteran's favor.  Accordingly, service connection for depression is warranted.  

In reaching this decision, the Board acknowledges that some medical records reflect a diagnosis of posttraumatic stress disorder (PTSD).  Importantly, however, no competent and credible evidence of record has associated this disability with the Veteran's active duty.  In any event, the vast majority of the medical reports of record illustrate a finding of depression, and, as has been discussed herein and in resolving all reasonable doubt in favor of the Veteran, this disability has been found to be associated with his active duty.  


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a psychiatric disability having been received, the appeal is granted to this extent.  

New and material sufficient to reopen a previously denied claim for service connection for a back disability having been received, the appeal is granted to this extent.  

Entitlement to service connection for depression is granted.  


REMAND

Remand of the Veteran's claim for service connection for a back disability is required for further evidentiary development.  Specifically, as discussed above, the October 2007 VA examiner diagnosed lumbar strain secondary to a pectoralis muscle displacement due to the partial removal of the Veteran's sternum and associated muscles after complications of bypass surgery in 2005.  In addition, the examiner noted that there had been no physical examination of the Veteran's back in September 1967 and that there was no evidence of medical treatment for the Veteran's back for 30 years, when complications arose from his bypass surgery.

In correspondence dated March 2007, however, the Veteran stated that he has had several X-rays of his back and that "the doctors all say it is a[n] old injury."  In a correspondence dated January 2007, the Veteran provided a list of medical providers with addresses.  It is unknown which, if any, of these providers treated the Veteran's back.  Accordingly, a remand is necessary to accord the agency of original jurisdiction an opportunity to obtain all such relevant treatment records that may be available.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to service connection for a back disability.  

2. After obtaining the appropriate release of information forms where necessary, procure records of any back treatment that the Veteran may have had (including X-rays taken of his spine) since his discharge from active duty in June 1970.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder. 

3. Then, return the claim file to the VA examiner who conducted the October 2007 spine examination.  If the October 2007 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiry.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should opine as to whether any back disability diagnosed on examination is at least as likely as not, i.e. 50 percent or greater probability, had its clinical onset in service or is otherwise related to the Veteran's active duty.  In answering this question, the examiner should address the September 1967 in-service episode of treatment for low back pain, the February 1970 separation examination, the Veteran's contentions regarding the frequency and severity of his back symptoms, and any available records of post-service back treatment.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, adjudicate the claim for service connection for a back disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


